Justice Marshall,
with whom Justice Brennan joins,
dissenting.
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U. S. 153, 227, 231-241 (1976) (Marshall, J., dissenting), I would grant the application for stay and the petition for writ of certiorari and would vacate the death sentence in this case.
But even if I did not hold these views, I would grant the stay and vacate petitioner’s death sentence for the reasons I expressed in Messer v. Kemp, 474 U. S. 1088 (1986) (dissent from denial of certiorari). Petitioner has clearly met the standard that this Court set in Strickland v. Washington, 466 U. S. 668 (1984), for establishing ineffective assistance of counsel during the sentencing phase of his trial.